Citation Nr: 0320035	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  00-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fracture of the left tibia and fibula, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

REMAND

On June 14, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO must review the claims folder and ensure 
that all notification and development action, as 
required by the Veterans Claims Assistance Act 
of 2000 (VCAA) has been undertaken for the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  This 
action should include written notice to the 
veteran and his representative, if any, of the 
provisions of the VCAA and the laws applicable 
to his claim, as well as of the roles of VA and 
the veteran in identifying and gathering the 
evidence relevant to his claim per Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative, if any, must be 
afforded the appropriate period of time for 
response to such notice and development as 
required by VA law.

2.	Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded 
a VA examination, conducted by an appropriate 
specialist, to evaluate the severity of his 
residual fracture of the left tibia and fibula.  
The claims folder must be made available to and 
be thoroughly reviewed by the examiner in 
connection with the examination.  All indicated 
studies, including full range of motion studies 
of the left tibia and fibula must be performed.  
The examiner should also determine whether the 
veteran's left tibia and fibula disability 
exhibits weakened movement, excess fatigability, 
or incoordination; and, if feasible, these 
determinations should be expressed in terms of 
the degree of additional range of motion loss or 
favorable or unfavorable ankylosis due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss or favorable or unfavorable 
ankylosis due to pain on use or during flare-
ups.  And, to the extent that is possible, the 
examiner should distinguish all symptoms and 
functional impairment attributable to the 
veteran's service connected residual fracture of 
the left tibia and fibula from any non-service 
connected disorders or symptoms that may be 
present, to include a discussion regarding any 
relationship between the service connected 
disability and the diagnosed left knee tear of 
the horn of the medial meniscus per the Dr. 
Fishman's December 2002 statement.  In addition, 
the examiner should describe any occupational 
impairment that the service connected left tibia 
and fibula disability may impose on the veteran.  
The examiner must include the complete rationale 
for all opinions and conclusions expressed in a 
written report.

3.	After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought 
on appeal remains denied, the veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


